El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
Los demandantes como accionistas de la Central Boca Chica, corporación domiciliada e incorporada en la Repú-*33blica Dominicana, instituyeron esta acción para recobrar del demandado Rafael Fabián la suma de $65,300 en concepto, de daños y perjuicios como consecuencia de ciertos actos fraudulentos o de negligencia que se-alegan realizados por dicho demandado mientras desempeñaba los cargos de pre-sidente del Banco Territorial y Agrícola y vicepresidente de la Central Boca Chica, privándoles así del valor de sus acciones.
La corte inferior declaró sin lugar la demanda y en su opinión se hace un resumen de las alegaciones, así como de sus conclusiones, en la siguiente forma:
“Se alega que el Sr. Fabián era uno de los administradores y el primer vice-presidente del Consejo de Administración de la referida Central Boca Chica, -antes del 15 de Septiembre de 1922, y basta el 14 de Octubre del mismo año; y a la vez, Presidente del Banco Territorial y Agrícola de Puerto Rico. Este Banco había adquirido, como garantía colateral de un préstamo refaccionario, ciertos bonos hipotecarios de la Central, por valor de $350,000, que emitiera la Compañía anónima Central-Boca Chica. El Banco era trustee, re-presentante de los Tenedores de los bonos. Ni los intereses ni los plazos vencidos de la deuda así garantida habían sido pagados: por lo que el Banco procedió a la ejecución del crédito, habiéndose opuesto la Central, ante los Tribunales de Santo Domingo. El 15 de Septiembre de 1922 el Presidente de la Compañía Sr. Miguel Guerra Parra vino a Puerto Rico, y adoptó cierto acuerdo con el Banco para transar las diferencias existentes entre el Banco y la. Compañía anónima y también entre el Banco y otra Compañía de-nominada “Industrial y Comercial” de Santo Domingo de que Guerra era socio. El 'Sr. Miguel Guerra Parra aí llegar al acuerdo com el Banco ostentaba el doble carácter de vice-presidente de la Com-pañía Industrial y Comercial y accionista principal de la Central Boca Chica. En relación con dicho acuerdo, en Asamblea General de accionistas de la Compañía anónima Boca Chica, el 5 de Octubre de 1922, que estuvo según alegan los demandantes, bajo el control absoluto del demandado y del Sr. Guerra Parra, se acordó desistir de los procedimientos iniciados ante los Tribunales Dominicanos en oposición a la gestión judicial de cobro del Banco Territorial y Agrí-cola de Puerto Rico. Tales arreglos eran parte integrante de un plan de reorganización, y fueron realizados con el deliberado propó-sito de salvar los intereses de la Compañía deudora y de reorganizar *34sus negocios a ñn de ponerlos en estado de completa solvencia. En cuanto al Banco concernía, el acuerdo establecía una prórroga de su crédito, por el plazo de 12 años, con las garantías anteriores; y la compañía deudora, por su parte, se comprometía a no entorpecer o demorar la ejecución de los bienes embargados; y de este acuerdo quedó encargado, entre otros, el demandado Sr. Fabián en su doble carácter de Presidente y principal accionista del Banco Territorial y de Yice-Presidente de la Compañía deudora y de miembro de su Consejo y de Administrador representante de los accionistas de Puerto Rico. Y alegan los demandantes que con tal capacidad el Sr. Fabián hizo formal promesa al Sr. Soto Gras, de que el Banco no ultimaría gestión alguna que perjudicase los intereses de los ac-cionistas de la Compañía deudora; y confiando en la promesa el Sr. Soto Gras desistió de realizar un proyectado viaje a Santo Domingo, representando a los accionistas de Puerto Rico para defender y proteger ante la Asamblea General sus derechos e intereses; y que bajo la confianza de que la promesa se cumpliría y en vista del plan de reorganización adoptado, los demandantes no hicieron ges-tión alguna en defensa de sus intereses. Que el Sr. Fabián en vez de cumplir el acuerdo, se confabuló con otras personas para consti-tuir, en violación del acuerdo y al amparo de las leyes de la Repú-blica Dominicana, una corporación llamada “Andrés Sugar Company” de la cual es uno de los administradores. Que el objeto apa-rente de la constitución de esa compañía fué dar cumplimiento al acuerdo antes referido, que era en beneficio de los accionistas de la Central Boca Chica, pero en realidad resultó solamente en provecho del propio demandado y de otras personas, que así utilizaron las ventajas del plan de reorganización, adjudicándose los bienes de la Central Boca Chica, privando a los demandantes de sus derechos sobre los mismos. Que no existía en aquel entonces razón o motivo que impidiera al demandado, en su carácter de Administrador y Yice-Presidente de la Central Boca Chica, al cumplimiento de los términos del acuerdo con el Banco para Beneficio de todos los accio-nistas. Que ni la Andrés Sugar Company ni las personas que la organizaron aportaron cantidad alguna de dinero efectivo, ni bienes para el pago de parte o todo el crédito del Banco Territorial y Agrí-cola; que la ejecución del crédito fué ficticia y debióse a la influen-cia y gestión del demandado, como Presidente y mayor accionista 'del mismo, y a la confianza que en él depositaron los accionistas de-mandantes y a su influencia, además, como Yice-Presidente y uno de los mayores accionistas de la Compañía Central Boca Chica. Que el acuerdo del Banco fué incumplido por el Sr. Fabián y sus aso-*35eiados, entre otros extremos, especialmente en el de haber incorporado la nueva entidad bajo las leyes de la República Dominicana y no bajo las de Puerto Rico donde residen los demandantes. Que Fa-bián consintió que ciertos accionistas, amigos personales de él, y él mismo, recibieran los equivalentes íntegros de las acciones de que eran dueños, del capital social de la Central Boca Chica, y con pretexto de ciertas operaciones financieras garantidas con los pro-pios bienes y frutos de la Central Boca Chica. Que en Julio de 1921 dicha Central tenía un activo fijo de $1,404,955.07, y en la fecha de la adjudicación a la Andrés Sugar Company de los bienes de la Central Boca Chica o sea el 14 de Octubre de 1922, esos bie-nes tenían un valor neto de $755,491.15 excluyendo deudas y obli-gaciones, siendo el valor total emitido de sus acciones $750,000 y por tanto el valor efectivo de cada acción $100.00, oro americano. Los demandantes piden que se condene al demandado a pagarles el valor de sus respectivas acciones, montante a $65,000, más los inte-reses correspondientes.
‘ ‘ Tras diversos incidentes en que hubo amplia discusión, y luego ■ de haberse contestado' la demanda, tuvo lugar la vista del caso y fué terminado el juicio que duró varios días, el 27 de febrero úl-timo.
“Expondremos, después de una detenida consideración de los documentos ofrecidos como prueba, así como de las declaraciones de los distintos testigos en el juicio, aquellas conclusiones que nos pa-rezcan suficientes para resolución del caso a fin de no ser demasiado extensos.
“La Central Boca Chica en la época a que se refiere la demanda no había pagado sus deudas, hipotecarias o de otra índole; no había pagado los plazos del capital ni intereses, garantidos con la hipoteca, de que el Banco Territorial y Agrícola de Puerto Rico era Trustee, ni tampoco el crédito refaccionario anticipado por la Compañía Industrial y Comercial, a la que adeudaba $115,890.86 en Julio 31 de 1921. Según se desprende de la Memoria de la Compañía de ese año, la zafra produjo pérdidas; la crisis azucarera empezaba a sen-tirse, y continuó afectándole, de modo que los negocios, en 1922, habían empeorado. Las gestiones para obtener un nuevo préstamo refaccionario que permitiera hacer la cosecha 1921-1922, no tuvie-ron éxito. En la imposibilidad de cobrar su deuda, el Banco Territorial envió a uno de sus directores, Mr. Walker, a Santo Domingo, en Febrero, 1922, para investigar la situación y tratar de salvarla. El Banco decidió ejecutar la hipoteca, pero deseaba dejar la em-presa en condiciones de poder continuar sus negocios. Al enterarse *36de la ejecución, el Sr. Soto Gras, uno de los demandantes, conferen-ció con el Sr. Fabián, quien le informó ser cierto que el Banco eje-cutaba, y que la actitud de esa institución no sería perjudicial a los accionistas; que el Banco no les era hostil. El Sr. Soto Gras, a pe-sar de quedar satisfecho de su conferencia con el Sr. Fabián, ob-tuvo de algunos accionistas, residentes en Puerto Rico,' de la Central Boca Chica, le designasen, junto eon el Sr. McCormick, como sus agentes o apoderados para concurrir a la Asamblea que el 10 de Junio de 1922 se celebraría por la Compañía Boca Chica en Santo Domingo. Dispuestos a embarcar, suplicaron, por cable; al Sr. Guerra Parra, la posposición de la Asamblea, porque el vapor llegaría tarde a Santo Domingo. El Sr. Guerra Parra, accionista fuerte de la Compañía ejecutada, vino a Puerto Rico, celebró una conferencia con el Sr. Soto Gras, y continuó viaje para España para obtener del capitalista Sr. Olegario Riera un nuevo préstamo refaccionario a favor de la Central Boca Chica. Este Sr. Riera era socio de la Compañía Industrial y Comercial de que era presidente Guerra Pa-rra y acreedora también, como hemos dicho, de Boca Chica; además era accionista de Boca Chica. El Sr. Guerra Parra, como Presi-dente de la Industrial y Comercial, alegaba ciertas preferencias o gravamen sobre los bienes muebles de la Central, los había embar-gado, desposeyéndola de algunos. No hay duda de que el Banco ac-tuaba bajo la impresión de que en su procedimiento ejecutivo, en-contraba la oposición de la Central Boca Chica, y de la Compañía Industrial y Comercial; y que en la transacción o acuerdo cele-brado con Guerra Parra era entendido que dicha Compañía Industrial y Comercial, en vez de entorpecer la ejecución, apoyaría al Banco, desistiendo de sus gestiones judiciales. No ha habido prueba de que la oposición de la Central Boca Chica tuviese buen funda-mento; al parecer, con ella sólo se trataba de ganar tiempo para conseguir un préstamo que permitiese recoger los bonos y solventar otras deudas de la Compañía. No ha habido prueba alguna ten-dente a demostrar que la hipoteca a favor del Banco tuviese algún defecto o vicio que la anulase; y es de presumir que el Banco Territorial, en ejercicio de sus derechos y en cumplimiento de sus de-beres como trustee, debió hacer lo que hizo, esto es, gestionar el co-bro de la deuda, judicialmente. No se ha probado concreta y deta-lladamente, cuál fuera el plan de reorganización previamente con-venido, ni la ingerencia o participación real del demandado en el mismo. .Se ha demostrado que los Sres. Walker y Martínez Do-mínguez, como mandatarios especiales del Banco, investidos de am-plios poderes llegaron a una solución del asunto satisfactoria para
*37el Banco. El arreglo fué, en sustancia, que la Compañía Industrial desistiría de la oposición al Banco,, que el socio de la misma, Sr. Riera, aportaría un préstamo de $100,000, garantidos con primera hipoteca representada por nuevos bonos, los cuales serían emitidos en series para Riera, el Banco, McCormick y,la Industrial y Co-mercial por sus respectivos créditos. Se- trataría de obtener de otras personas la suma de $50,000 para la refacción, y continuar el fun-cionamiento de la Central. La refacción fué más tarde aumentada a $150,000, y se obtuvo de una corporación denominada ‘Porto Rico Sugar Developing Co.’ con la garantía personal de los Sres. McCormick, Walker y Martínez Domínguez. El Sr. Fabián era Pre-sidente de esta última Compañía, y otros de sus accionistas, los Sres. Bebn Bros., Manuel González, Walker y Martínez Domínguez, nin-guno de los cuales era accionista de Boca Chica. Como garantía adicional se convino organizar una nueva corporación llamada ‘An-drés Sugar Company’, la que sería deudora, y fué esta entidad la que obtuvo la adjudicación en el remate efectuado de los. bienes de la Central Boca Chica.
‘.‘No hay prueba de que los demandantes u otros accionistas de la Boca Chica aportasen dinero efectivo o crédito u otros valores para solventar las deudas vencidas y evitar la subasta. Los Sres. McCormick, Walker y Martínez Domínguez con su garantía personal obtuvieron como ya dijimos de la Porto Rico Sugar Developing Co. los $150,000 necesarios para que la Andrés Sugar Company pu-siera en marcha la Central que se había adjudicado.
“No se ha probado que la situación de insolvencia de la Compa-ñía Boca Chica en 1921 y 1922 se debiera en todo o en parte a la falta de cumplimiento, por el demandado, de sus deberes legales eomo eoadministrador del fundo, esto es, como vocal de su directiva. De la memoria o estado general de la Compañía, descriptiva de las operaciones y negocios desde Agosto 1, 1920, al 31 de Julio, 1921, suscrita por los Sres. Guerra Parra, Olegario Riera y Jesús Cobián, Presidente, Tesorero y Secretario respectivamente, comentando la desfavorable situación de los negocios se expone lo siguiente, bajo el epígrafe ‘Estado de Ganancias y Pérdidas’ — Pág. 16. El azúcar que teníamos en existencia al ‘finalizar el último ejercicio, avaluado en $304,434.61 ha sido realizado a un precio inferior al estipulado en el inventario (al principiar este ejercicio) dejando una pérdida de $166,726.04.’ En la página 18, se dice — ‘Pérdida este año (1921) $47,867.79.’ Del examen del Balance, página 19, resulta que el total de las deudas montaba a $588,968.42.
“Como causas de la situación, señala la memoria, el bajo precio *38del azúcar, comparado con el de los anteriores años, y los altos saT larios del personal — causas que afectaban en aquella época a todas las empresas azucareras.
“No se ha probado concretamente cuáles fueran las actuaciones en todo ese negocio, del demandado Sr. Fabián. Mucho menos que controlase la asamblea de accionistas de Boca Chica, al adoptar sus acuerdos relativos a la transacción con el Banco. No sabemos el nú-mero de sus acciones en la Compañía de la Central Boca Chica, en el Banco Territorial, ni en la Porto Rico Sugar Developing Company. No podemos presumir que, por el mero hecho de ser accio-nista de esas compañías, tuviera el control o decidiera con su voto personal o por medio de su apoderado, los distintos acuerdos para ultimar la negociación final. ■ No se ha probado qué clase de. cono-cimiento tuviera Fabián de los hechos de la transacción, algunos de lps cuáles se realizaron estando él ausente de Puerto Rico, en Europa. No se ha probado que fuera accionista de la nueva Compa-ñía Andrés Sugar Co. al organizarse y adjudicársele la Central, o después. Por el contrario la prueba ofrecida en este punto es ne-gativa; en consecuencia, no puede apreciarse cuál haya sido el be-neficio derivado por él de la alegada combinación, si es que en rea-lidad ha tenido alguno.
“Por tales razones, no habiéndose probado los hechos esenciales de la demanda, debe ser desestimada y declarada sin lugar.”
Aunque los apelantes señalan en su alegato la comisión de diversos errores por la corte inferior, en realidad el punto a resolver se contrae a una cuestión de hecho, o sea, si el demandado intervino de algún modo en los hechos que se le imputan en la demanda, o en otros términos, si la prueba demostró los actos de fraude o el incumplimiento de un deber por omisiones, de todo lo cual se trata de hacer responsable al demandado.
Hemos examinado cuidadosamente la extensa prueba que fué practicada por los apelantes y concurrimos con la corte inferior en que no se probó que el demandado tuviera ingerencia o participación en el plan de reorganización que dió por resultado el remate de los bienes de la Central Boca Chica en el procedimiento hipotecario seguido por el Banco Territorial, adjudicándose a la Andrés Sugar Co., nueva corporación que se formó de acuerdo con las leyes de la *39Eepública Dominicana, y asimismo quedó sin demostrar la afirmación categórica de la demanda de que el demandado fue uno de los organizadores de la corporación Andrés Sugar Co., ni tampoco que fuera accionista de la misma. Los apelantes sostienen, sin embargo, que la corte inferior erró al no considerar la evidencia circunstancial que babía de producir la certeza moral de la participación del deman-dado en las negociaciones que tuvieron por objeto el plan de reorganización a que se refiere la corte inferior. El mero hedió de ser el demandado presidente del Banco Territorial, accionista de la Central Boca Chica, poderdante de Rafael Martínez Domínguez y unido a éstos por razón de otros negocios, no son circunstancias por sí solas para demostrar la relación del demandado en la conspiración o actos fraudulentos que los apelantes alegan que fueron fra-guados entre aquellas personas y otras para ser privados del valor de sus acciones en la Central Boca Chica. No te-nemos dudas que el dolo o fraude puede establecerse por prueba circunstancial, pero en ningún caso- su ■ existencia puede quedar establecida por simples conclusiones, conjetu-ras o sospechas. Gómez v. Banco, 34 D.P.R. 148; Sabalier v. Iglesias et al., 34 D.P.R. 352. Desde julio de 1922 a enero de 1923 el demandado estaba ausente en España. En septiembre 15, 1922, la comisión de turno del banco tomó un acuerdo que fue ratificado por el consejo de administra-ción en septiembre 18, 1922, estableciendo las bases para ase-gurar la deuda hipotecaria de la Central Boca Chica y cuy© cobro estaba en curso ante los tribunales de la República Dominicana, pero con oposición de la corporación deman-dada por haber atacado la nulidad de la hipoteca. Dicho acuerdo en lo pertinente, dipe así:
“Y se tomaron los acuerdos siguientes:
“2. En este estado la sesión, su Presidente Sr. Walker, pasó a informar verbalmente a la Comisión sobre las diligencias practicadas para el arreglo del asunto de la Central Boca Chica de Santo Domingo en tramitación judicial cuya ejecución se dificulta en vista *40de los obstáculos que a su fin ba presentado la Compañía Industrial y Comercial de Santo Domingo, R. D.; y después de discutido su-ficientemente el caso por todos los señores que componen esta Comi-sión, se acuerda llegar a un convenio con dicha Compañía, sobre las siguientes bases:
“ (D) La Compañía Industrial y Comercial, en vez de entorpe-cer la ejecución, ayudará al Banco retirando sus mociones a la Corte y uniéndose al Banco para que esa ejecución se realice seguidamente.
“(2*)' Una vez ejecutada la Central y pasada su propiedad al Banco, se emitirán dos emisiones de bonos como sigue:
“Bonos A. Por trescientos mil dólares, para adjudicarse al Banco en pago de doscientos mil dólares a cuenta de su crédito, y los cien mil dólares restantes para darlos a las personas o entidades que aporten esa suma con el fin de poner la Central en condiciones de moler en la próxima zafra de azúcar, (véase ampliación abajo).
“Bonos B. Por ciento sesenta mil dólares para el Banco y ciento doce mil dólares para pagar el crédito de la Compañía Industrial y Comercial.
“De los bonos A. y B. que por trescientos sesenta mil dólares le correspondan al Banco, se dará la parte que proporcionalmente co-rresponda al Sr. Harry McCormick, por ser acreedor de cincuenta mil dólares contra la Central Boca Chica garantizados con igual cantidad de los anteriores.
“Tanto los bonos A. como los bonos B. se emitirán al plazo de doce años y al interés del ocho por ciento anual.
“(3^) Se formará una nueva corporación con oficina central y absoluta en esta ciudad de San Juan, teniendo el Banco poder de investigación en cualquier tiempo.
“La Comisión acuerda facultar y faculta al Presidente Sr. "Walker, para que ultime este asunto lo antes posible, pues se considera muy urgente su arreglo definitivo; y que así se recomienda al Consejo.
“Y a petición del Consejero Sr. Monserrat, la Comisión también acuerda dar al Sr. Walker un voto unánime de confianza, autori-zándole para terminar este asunto, conforme a su mejor criterio, y ultimar los detalles necesarios de esta negociación.”
Este acuerdo se tomó a iniciativa de M. A. Walker, vice-presidente del banco y quien actuaba como presidente en ausencia de Rafael Fabián, y daba amplias facultades a Walker para dar finalidad al asunto y así lo hizo en la prác-tica con la sola diferencia de que la corporación que remató *41los bienes de la Central deudora fné organizada o incorpo-rada de acnerdo con las leyes de la República de Santo Domingo. Parece qne este cambio se realizó por consejo del abogado qne representaba al banco en Santo Domingo y el enal en nada alteraba el propósito de asegurar sólidamente el banco su deuda.
Por otra parte, si bien Fabián aparece como uno de los administradores de la Central Boca Chica, lo era, sin em-bargó, nominalmente, pues quien realmente dirigía la central y entendía en todos sus negocios era el presidente de la corporación, Miguel Guerra Parra. Nada demuestra que el demandado participara en las reuniones del consejo de ad-ministración ni que tomara parte en sus deliberaciones y resoluciones. Un hecho, además, significativo y de singular importancia es que desde el 1921 el estado económico de la Central Boca Chica ya era bien poco satisfactorio. A pesar de que en la memoria anual de julio 31, 1921, del cuarto ejercicio de la corporación, se habla de sus excelentes con-diciones financieras, es lo cierto que la central tuvo pérdi-das durante dicho ejercicio. Se explican los motivos, infi-riéndose de ellos que en nada puede imputarse a actos de mala administración por sus directores. En la memoria, en las páginas 5 y 6, se dice lo siguiente:
“La gran baja que sufrió el azúcar en el presente año, compa-rada a ningún otro producto de este país y luego la crisis comercial, fueron partes principales de la desmoralización que han sufrido los Colonos, lo que ha dado por resultado que el tiro de la caña en una semana no daba más que para dos días de molienda, y, tanto así siguió esta irregularidad que después de terminada la zafra, el día 9 de Julio, se quedaron en los campos más de quince mil toneladas de caña. ’ ’
La desmoralización entre colonos parece que siguió en la zafra de 1921-22, pero se debió sin duda a la situación de insolvencia en que se encontraba la corporación. Ésta care-' cía de fondos para pagar en dinero el azúcar a sus colonos y éstos llegaban a la factoría con canastos para recoger di*42cílo producto, el que se disputaban entre ellos a medida que se fabricaba y salía de los aparatos. La crisis fué más grave con la carencia de fondos para pagar las deudas ven-cidas y atender a los diferentes gastos que exige una central para ponerla en condiciones de moler. Parece que fi-nalmente las diligencias y gestiones del presidente de la corporación para negociar un préstamo y bacer frente a la situación no tuvieron éxito, y entonces vino la ejecución por el banco de su hipoteca, la reclamación de la Compañía Industrial de Santo Domingo por cierto crédito refaccionario, embargando y retirando de la central lanchas y carros y las reclamaciones de otros acreedores. La Central' Boca Chica trató de resistir la ejecución del banco impugnando la vali-dez de la hipoteca, pero el presidente de la Central Boca Chica declaró en la junta de accionistas de octubre 5, 1922, que la oposición a la ejecución del banco fué más bien para dilatar los procedimientos por no existir nada que fuese vulnerable en cuanto a' sus méritos. De este modo, sin embargo, se llegó por los demás acreedores al plan de reorga-nización a que se refiere el juez inferior en sus conclusiones.
Los apelantes eligen en todo caso responsabilidad al demandado por omisiones suyas en los deberes que le imponían los cargos que desempeñaba, sosteniendo que la corte inferior erró al no- declarar probada la demanda en ausencia de prueba por parte del demandado. Sin que sea necesario detenernos a considerar el aspecto legal de tal proposición, los apelantes establecen la premisa de que una vez probados los hechos y la intervención que- en ellos tuvo el demandado, a éste correspondía descargarse, dar explicaciones, demostrando que hizo todo lo que pudo porque las cosas ocurrieran de distinta manera y sin perjuicio para los apelantes. Como los hechos no han sido probados tal como se alegan en la demanda, ni menos que el demandado interviniera de algún modo en los mismos, no existe base para establecer la conclusión a que se intenta llegar por dichos apelantes.
*43Discuten los apelantes la imposición de costas. Alegan que sn acción puede estar equivocada pero no es temeraria. La corte inferior, sin embargo, ejerció su discreción al imponer las costas a los demandantes y por el resultado del pleito no encontramos motivos para revocar ese particular de la sentencia.

Por todo lo expuesto, debe confirmarse la sentencia ape-lada.

■ El Juez Asociado Sr. Hutchison no tomó parte en la resolución de este caso.